                                                            JS-6
     Tommy SF Wang (SBN: 272409)
 1
     Annie Wong (SBN: 295289)
 2   Wang IP Law Group, P.C.
     18645 E. Gale Ave. Ste #205
 3
     City of Industry, CA 91748
 4   Telephone: (888) 827-8880
     Facsimile: (888) 827-8880
 5   Email: twang@thewangiplaw.com; awong@thewangiplaw.com
 6
     Attorneys for Defendants AF Dynamic and Stanley Chan
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
                                           Case No.: 2:18-CV-05910 RGK SS
10   INJEN TECHNOLOGY COMPANY
     LTD, A CALIFORNIA                     [PROPOSED] STIPULATED
11
     CORPORATION                           ORDER ENTERING PERMANENT
12                                         INJUNCTION AND FINAL
                  PLAINTIFF,               JUDGMENT
13

14                    vs.                  Hon. R. Gary Klausner

15   AF DYNAMIC, A CALIFORNIA
16
     CORPORATION, STANLEY CHAN,
     AN INDIVIDUAL, AND DOES 1 – 10,
17   INCLUSIVE
18
                DEFENDANTS.
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25

             [PROPOSED] STIPULATED ORDER ENTERING PERMANENT INJUNCTION
                                 AND FINAL JUDGMENT
                                          1
 1         The Court, having read and considered the stipulation of the parties and the
 2   record in this case, it is ORDERED that the stipulation is GRANTED.
 3

 4                                     DEFINITIONS
 5         For purposes of this Order, the following definitions shall apply:
 6      1. “‘795 Patent” means U.S. Patent No. 7,359,795 entitled “calibration method
 7   for air intake tracts for internal combustion engines,” including divisional,
 8   continuation, reissued, reexamined and continuation in-parts patents.
 9      2. “‘571 Patent” means U.S. Patent No. 7,669,571 entitled “calibrated air
10   intake tract for internal combustion engines,” including divisional, continuation,
11   reissued, reexamined, and continuation in-part patents.
12      3. “Settlement Agreement” means the Settlement Agreement executed
13   between the parties to settle and resolve all issues which they may have against
14   each other arising out of or in connection with the ’795 Patent and ‘571 Patent.
15      4. “Products” means products that were the subject of the Complaint.
16

17   IT IS HEREBY ORDERED THAT:
18      5. Defendants, as well as its successors, assigns, officers, agents, servants,
19   employees, entities or persons directly or indirectly under its control, and those
20   persons or entities in active concert or participation with it who receive the

21   Court’s Order will, twelve (12) months after the full execution of the Settlement

22   Agreement, be permanently enjoined from promoting, marketing, and offering for

23
     sale products that infringes upon the ‘795 Patent and the ‘571 Patent.
        6. Defendants, as well as its successors, assigns, officers, agents, servants,
24
     employees, entities or persons directly or indirectly under its control, and those
25

               [PROPOSED] STIPULATED ORDER ENTERING PERMANENT INJUNCTION
                                   AND FINAL JUDGMENT
                                            2
 1   persons or entities in active concert or participation with it who receive the
 2   Court’s Order are permanently enjoined from importing into the United States
 3   products that infringes upon the ‘795 Patent and the ‘571 Patent.
 4      7. Defendants, as well as its successors, assigns, officers, agents, servants,

 5   employees, entities or persons directly or indirectly under its control, and those

 6   persons or entities in active concert or participation with it who receive the

 7
     Court’s Order will, six (6) months after Plaintiff has provided written
     confirmation of its claimed copyrighted material, be permanently enjoined from
 8
     (a) using Plaintiff’s claimed copyrighted material as determined per the Settlement
 9
     Agreement and (b) using material bearing Plaintiff’s trademark.
10
        8. Injunction shall not apply to approximately 543 products in inventory,
11
     identified in an audit that is to be performed in accordance with the Settlement
12
     Agreement.
13
        9. This Court has jurisdiction over the parties and subject matter of this action.
14
        10. This Court shall retain jurisdiction to the extent necessary to enforce this
15
     Permanent Injunction.
16
        11. This Action is dismissed with prejudice as to all Defendants.
17
        12. Each party shall bear its own costs, expenses, and attorneys’ fees.
18

19
           This is a Final Judgment, and except as to this stipulated injunction, all
20
     claims are hereby dismissed with prejudice.
21

22
           IT IS SO ORDERED.
23
     DATED: August 08, 2019                         ___________________________
24                                                  R. Gary Klausner
25                                                  U.S. District Judge

               [PROPOSED] STIPULATED ORDER ENTERING PERMANENT INJUNCTION
                                   AND FINAL JUDGMENT
                                            3
